Citation Nr: 1418096	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1959. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

The Veteran testified at a January 2012 Travel Board hearing; the hearing transcript has been associated with the claims file. 

In March 2013, the Veteran's newly appointed attorney requested an extension of 60 days to submit additional argument.  Since then, additional evidence has been received with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO initially denied the claim for service connection for a right knee disability in a February 1960 decision.  

2.  The RO denied a request to reopen the claim for service connection for a right knee disability in a September 2003 decision.  

3.  Since the September 2003 decision, evidence has been received that is not cumulative or redundant and relates to an unestablished fact necessary to substantiate this claim; such evidence raises a reasonable possibility of substantiating the Veteran's claim. 

4.  The evidence is in equipoise as to whether the Veteran's currently diagnosed right knee disability, to include degenerative joint disease, is related to an incident of service. 


CONCLUSIONS OF LAW

1.  New and material evidence since has been submitted to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a right knee disability, to include degenerative joint disease, have been met.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 


Petition to Reopen

The Board finds that the new evidence-in particular, a December 2013 medical opinion regarding the etiology of the Veteran's right knee disorder -is new and material and requires reopening of the Appellant's claim.  These statements are so significant that they must be considered in order to fairly decide the merits of the claim.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a); See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim of entitlement to service connection for a right knee disability is reopened. 

Service Connection 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

In regard to element (1), current disability, an August 2009 VA examination report includes diagnoses of probable mild insertional tendinitis of the distal quadriceps tendon, medial meniscal degeneration, and degenerative joint disease (DJD).  

In regard to element (2), in-service incurrence, the Veteran's service treatment records indicate complaints and treatment for the right knee.  An in-service September 1959 Medical Board found that the Veteran sustained a pre-service right knee football injury.  The diagnosis was internal derangement of the right knee.  It was determined that this injury pre-existed service and was not aggravated by military service.  

In regard to element (3), causal relationship, the record contains a December 2013 private medical opinion which supports the claim and two VA medical opinions (August 2009 and July 2010) which are against it.  As the record contains credible medical opinions weighing both in favor of and against the Veteran's claim, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for a right knee disability, to include degenerative joint disease, is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened, and service connection for a right knee disability, to include degenerative joint disease, is granted. 


REMAND

The Veteran maintains that service connection is warranted for a left knee disability secondary to the right knee disability.  The August 2009 and July 2010 VA opinions did not address the etiology of his left knee disability.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Under the circumstances, the Board believes that a VA examination (with opinion addressing whether the Veteran's left knee disability was incurred in service or is secondary to his right knee disability) is necessary to comply with 38 C.F.R. § 3.159(c)(4). 
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA medical examination to determine the etiology of his current left knee disability(ies).  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should be asked to provide an opinion as to (a) whether any left knee disability is at least as likely as not related to the Veteran's service; (b) if not, whether any such left knee disability is at least as likely as not proximately due to the Veteran's now service connected right knee disability; and (c) if not, opine whether any such left knee disability is at least as likely as not aggravated (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms) by the Veteran's right knee disability.

Provide detailed rationale, with specific references to the record, for the opinions.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


